Order entered January 27, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01466-CV

                             ABRAHAM MAAYEH, Appellant

                                              V.

                       MARCUS BRIAN CURRY, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13602

                                          ORDER
       Before the Court is the January 24, 2020 request of Sheretta Martin, Official Court

Reporter for the 162nd Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to February 24, 2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE